                                            Case 3:18-cv-06810-JST Document 113 Filed 03/05/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        EAST BAY SANCTUARY COVENANT,                      Case No. 18-cv-06810-JST
                                            et al.,
                                   8                     Plaintiffs,                          ORDER GRANTING MOTION TO
                                   9                                                          STAY PROCEEDINGS
                                                   v.
                                  10                                                          Re: ECF No. 109
                                            DONALD J. TRUMP, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendants’ unopposed motion to stay proceedings. ECF No. 109.

                                  14   Defendants request that the Court stay further proceedings pending the resolution of their

                                  15   interlocutory appeal of the Court’s temporary restraining order and preliminary injunction. See E.

                                  16   Bay Sanctuary Covenant v. Trump, Nos. 18-17274, 18-17436 (9th Cir.). The Court will grant the

                                  17   motion.1

                                  18   I.       BACKGROUND

                                  19            The substance of this action is set forth in detail in, among other places, the Court’s

                                  20   December 19, 2018 order granting Plaintiffs’ motion for a preliminary injunction. See E. Bay

                                  21   Sanctuary Covenant v. Trump, No. 18-CV-06810-JST, 2018 WL 6660080 (N.D. Cal. Dec. 19,

                                  22   2018). In short, the case concerns the validity of a regulation that renders aliens categorically

                                  23   ineligible to receive asylum if they violate the terms of a presidential proclamation prohibiting or

                                  24   otherwise limiting entry into the United States through the southern border. See Aliens Subject to

                                  25   a Bar on Entry Under Certain Presidential Proclamations; Procedures for Protection Claims, 83

                                  26
                                       1
                                  27     Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds
                                       this motion suitable for disposition without oral argument. Accordingly, the Court hereby vacates
                                  28   the hearing currently scheduled for March 18, 2019.
                                             Case 3:18-cv-06810-JST Document 113 Filed 03/05/19 Page 2 of 4




                                   1   Fed. Reg. 55,934 (Nov. 9, 2018) (to be codified at 8 C.F.R. pts. 208, 1003, 1208) (the “Rule”).

                                   2   Defendants have appealed the Court’s temporary restraining order and subsequent preliminary

                                   3   injunction. ECF Nos. 51, 100.

                                   4            On February 11, 2019, Defendants filed this motion to stay the proceedings pending the

                                   5   resolution of that interlocutory appeal. ECF No. 109. In the motion, Defendants represented that

                                   6   Plaintiffs took no position on the motion. Id. at 1 n.1. The deadline to oppose the motion has

                                   7   passed, and Plaintiffs have not filed an opposition.2 Defendants did not file a reply.

                                   8   II.      LEGAL STANDARD

                                   9            A district court’s discretion to stay proceedings “is incidental to the power inherent in

                                  10   every court to control the disposition of the causes on its docket with economy of time and effort

                                  11   for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

                                  12   Whether to stay proceedings is entrusted to the discretion of the district court. See id. 254-55
Northern District of California
 United States District Court




                                  13   (“How this can best be done calls for the exercise of judgment, which must weigh competing

                                  14   interests and maintain an even balance.”).

                                  15            In deciding whether to stay proceedings, a district court must weigh various competing

                                  16   interests, including “the possible damage which may result from the granting of a stay, the

                                  17   hardship or inequity which a party may suffer [if the case is allowed] to go forward, and the

                                  18   orderly course of justice measured in terms of the simplifying or complicating of issues, proof, and

                                  19   questions of law which could be expected to result from a stay.” Lockyer v. Mirant Corp., 398

                                  20   F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)).

                                  21   The burden is on the movant to show that a stay is appropriate. See Clinton v. Jones, 520 U.S.

                                  22   681, 708 (1997).

                                  23   III.     DISCUSSION

                                  24            Balancing the relevant factors, the Court concludes that a stay is warranted.

                                  25            First, Plaintiffs are unlikely to suffer harm if the Court stays these proceedings because the

                                  26   preliminary injunction preventing Defendants from enforcing the Rule will remain in place. While

                                  27
                                       2
                                  28     Counsel for Plaintiffs also stated in an e-mail to the Courtroom Deputy that they did not intend to
                                       take any action to oppose the motion.
                                                                                           2
                                          Case 3:18-cv-06810-JST Document 113 Filed 03/05/19 Page 3 of 4




                                   1   a delay in the ability to “seek[] injunctive relief against ongoing and future harm” militates against

                                   2   a stay, Lockyer, 398 F.3d at 1112, Plaintiffs have already secured such relief, albeit in preliminary

                                   3   form. Cf. CMAX, 300 F.2d at 268-69 (reasoning that a delay in recovering money damages was

                                   4   not sufficient harm to support reversal of a stay). The Court also takes into account that Plaintiffs

                                   5   do not oppose the stay. This factor thus weighs in favor of granting the stay.

                                   6          The second factor, however, does not. Defendants have not identified a relevant “hardship

                                   7   or inequity” they will suffer if required to go forward. Id. at 268. Defendants argue that they will

                                   8   suffer hardship in proceeding without further guidance from the Ninth Circuit. ECF No. 109 at 5.

                                   9   “[B]ut being required to defend a suit, without more, does not constitute a clear case of hardship or

                                  10   inequity within the meaning of Landis.” Lockyer, 398 F.3d at 1112; cf. Washington v. Trump, No.

                                  11   C17-0141JLR, 2017 WL 2172020, at *4 (W.D. Wash. May 17, 2017) (finding hardship where

                                  12   plaintiffs intended to seek “up to 30 depositions of government officials, including White House
Northern District of California
 United States District Court




                                  13   staff and Cabinet-level officers”).

                                  14          In sum, the parties have not identified measurable harm that will result to either side,

                                  15   whether or not the case proceeds. The Court will nonetheless grant a stay primarily because it will

                                  16   best serve “the orderly course of justice.” CMAX, 300 F.2d at 268. The Court is mindful that the

                                  17   Ninth Circuit has “repeatedly admonished district courts not to delay trial preparation to await an

                                  18   interim ruling on a preliminary injunction.” California v. Azar, 911 F.3d 558, 583 (9th Cir. 2018).

                                  19   In so doing, the Ninth Circuit has explained that “[b]ecause of our limited scope of review and the

                                  20   paucity of the factual record on a preliminary injunction application, our disposition ‘may provide

                                  21   little guidance as to the appropriate disposition on the merits’ and will often ‘result in unnecessary

                                  22   delay to the parties and inefficient use of judicial resources.’” Glob. Horizons, Inc. v. U.S. Dep’t

                                  23   of Labor, 510 F.3d 1054, 1058-59 (9th Cir. 2007) (quoting Sports Form, Inc. v. United Press Int’l,

                                  24   Inc., 686 F.2d 750, 753 (9th Cir. 1982)).

                                  25          Though the Court takes seriously these concerns, it concludes that they carry less force in

                                  26   this particular case. First, as the Court has previously observed, the central legal issue here –

                                  27   whether the Rule violates the Immigration and Nationality Act – presents an issue of pure

                                  28   statutory interpretation. See E. Bay Sanctuary Covenant, 2018 WL 6660080, at *10. The parties’
                                                                                          3
                                          Case 3:18-cv-06810-JST Document 113 Filed 03/05/19 Page 4 of 4




                                   1   disputes over threshold questions of standing are likewise predominantly legal at this point. Id. at

                                   2   *8-9. Absent contrary guidance, the Court is unlikely to depart from its own conclusions on these

                                   3   issues, particularly given that higher courts have previously declined to stay injunctive relief

                                   4   premised on those conclusions.

                                   5          Second, this is an administrative record case. See E. Bay Sanctuary Covenant, 2018 WL

                                   6   6660080, at *5; 5 U.S.C. § 706. The administrative record was before the Court when it issued its

                                   7   preliminary injunction. ECF Nos. 60, 99. Accordingly, that record is also now before the Ninth

                                   8   Circuit on appeal. The parties have not expressed any intent to supplement the record going

                                   9   forward. In other words, it is unlikely that “the fully developed factual record [will] be materially

                                  10   different from” the record presented at the preliminary injunction stage. Sports Form, 686 F.2d at

                                  11   753. Given the legal nature of the issues presented and the relatively fixed state of the record, the

                                  12   Court anticipates that unlike “appeals form most preliminary injunctions,” the Ninth Circuit’s
Northern District of California
 United States District Court




                                  13   resolution of the pending appeal will provide significant, and possibly conclusive, “guidance as to

                                  14   the appropriate disposition on the merits.” Id.

                                  15                                            CONCLUSION
                                  16          For the foregoing reasons, the Court GRANTS Defendants’ unopposed motion to stay

                                  17   these proceedings.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 5, 2019
                                                                                         ______________________________________
                                  20
                                                                                                       JON S. TIGAR
                                  21                                                             United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
